 


110 HRES 354 EH: To recognize the year 2007 as the official 50th anniversary celebration of the beginnings of marinas, power production, recreation, and boating on Lake Sidney Lanier, Georgia.
U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 354 
In the House of Representatives, U. S.,

June 11, 2007
 
RESOLUTION 
To recognize the year 2007 as the official 50th anniversary celebration of the beginnings of marinas, power production, recreation, and boating on Lake Sidney Lanier, Georgia. 
 
 
Whereas the Congress of the United States authorized the creation of Lake Sidney Lanier and Buford Dam by official act in 1946 for flood control, power production, wildlife preservation and downstream navigation; 
Whereas construction on the Buford Dam project by the Army Corps of Engineers began in 1951; 
Whereas the Army Corps of Engineers constructed the dam and lake on the Chattahoochee and Chestatee Rivers at a cost of approximately $45,000,000; 
Whereas, in 1956, Jack Beachem and the Army Corps of Engineers signed a lease to create Holiday on Lake Sidney Lanier Marina as the lake’s first concessionaire; 
Whereas the first power was produced through Buford Dam at Lake Sidney Lanier on June 16, 1957; 
Whereas Holiday on Lake Sidney Lanier opened on July 4, 1957; 
Whereas Buford Dam was officially dedicated on October 9, 1957; 
Whereas nearly 225,000 people visited Lake Sidney Lanier to boat, fish and recreate in 1957; 
Whereas, in present times, more than 8,000,000 visitors enjoy the attributes and assets of Lake Sidney Lanier annually to boat, fish, swim, camp, and otherwise recreate in the great outdoors; 
Whereas Lake Sidney Lanier generates more than $5,000,000,000 in economic impact annually, according to a study commissioned by the Marine Trade Association of Metropolitan Atlanta; 
Whereas, Lake Sidney Lanier has won the prestigious Chief of Engineers Annual Project of the Year Award, the highest recognition from the Army Corps of Engineers for outstanding management, an unprecedented 3 times in 12 years—1990, 1997 and 2002; 
Whereas Lake Sidney Lanier hosted the paddling and rowing events for the 1996 Summer Olympics; 
Whereas marinas serve as the gateway to recreation for the public on America’s waterways; 
Whereas Lake Sidney Lanier is now home to 10 marinas —Aqualand Marina, Bald Ridge Marina, Gainesville Marina, Habersham Marina, Holiday on Lake Sidney Lanier, Lanier Harbor Marina, Lazy Days Marina, Port Royale Marina, Starboard Cove Marina, and Sunrise Cove Marina; 
Whereas Lake Sidney Lanier will join the Nation on Saturday, August 11 in celebration and commemoration of National Marina Day; and 
Whereas 2007 marks the 50th anniversary of Lake Sidney Lanier: Now, therefore, be it  
 
That the House of Representative recognizes the 50th anniversary celebration of the beginnings of marinas, power production, recreation, and boating on Lake Sidney Lanier, Georgia. 
 
Lorraine C. Miller,Clerk.
